DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.

Claim Status
Claims 1, 3-8 are currently presenting for examination.

This action has been made NON-FINAL.

Response to Arguments
Applicant's arguments filed on 01/28/2021 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 3-8, specifically independent claim 1, contain limitations:
“performing a configuring procedure for connection with the first base station using a signaling radio bearer (SRB) between the terminal and the first base station, a plurality of data radio bearers (DRBs) between the terminal and the first base station being configured by the configuring procedure”
and “a first DRB among the plurality of DRBs being mapped to an evolved packet core (EPC)” 
These limitations were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
First, specifically, nowhere in the specification are there any description of “performing a configuring procedure for connection with the first base station using a signaling radio bearer (SRB) between the terminal and the first base station, a plurality of data radio bearers (DRBs) between the terminal and the first base station being configured by the configuring procedure”. 
For example, the specification only mentions:
on page 38, line 3-5, (paragraph 156 of publication), “When the UE 130 is connected to the eNB 111, the RRC message of the eNB 111 may be transmitted and received via signaling radio bearers (SRBs) 1711 and 1712 established between the UE 130 and the eNB 111.”; 
on page 39, line 1-6, (paragraph 158 of publication), “An SRB (not shown) may be established between the gNB 121 and the UE 130. In this case, the RRC message of the gNB 121 may be transmitted through the SRB established between the gNB 121 and the UE 130 and (third DRB 1723-1-Xn-C interface 1740). The UE 130 may receive the RRC message of the gNB 121 through the SRB established between the gNB 121 and the UE 130 as well as (third DRB 1723-1-Xn-C interface 1740). That is, the RRC message of the gNB 121 may be transmitted based on a diversity scheme.”; 
on page 41, line 24-25, (paragraph 166 of publication), “A first SRB may be established between the UE 130 and the gNB 121 based on the signaling procedure described above (e.g., the steps S1804 to S1809).”; 
on page 43, line 13-14, (paragraph 170 of publication), “A second SRB and at least one DRB may be established between the UE 130 and the gNB 121 based on the signaling procedures described above (e.g., the steps S1810 to S1816).”;
on page 43, line 17-20, (paragraph 171 of publication), “Meanwhile, even when the SRB is established between the UE 130 and the gNB 121 through the above-described signaling procedure, the RRC message of the gNB 121 may transmitted and received through the Xn-C interface and the radio interface between the eNB 111 and the UE 130, instead of the SRB.”; 
Clearly, there is no description of “performing a configuring procedure for connection with the first base station using a signaling radio bearer (SRB) between the terminal and the first base station, a plurality of data radio bearers (DRBs) between the terminal and the first base station being configured by the configuring procedure”.
Second, specifically, nowhere in the specification are there any description of “a first DRB among the plurality of DRBs being mapped to an evolved packet core (EPC)”.
For example, the specification only mentions:
on page 23, line 6-9, (paragraph 104 of publication), “The first EPS bearer 1110 may include a first data radio bearer (DRB) 1111 established between the UE 130 and the eNB 111 and a first GTP-U tunnel 1112 established between the eNB 111 and the GW 110-2. The first DRB 1111 may be mapped to the first GTP-U tunnel 1112.” 
on page 38, line 8-10, (paragraph 156 of publication), “The first DRB 1721-1 may be established between the UE 130 and the eNB 111, and the first GTP-U tunnel 1721-2 corresponding to the first DRB 1721-1 may be established between the eNB 111 and the GW 110-2.”
Clearly, the specification only describes a DRB being mapped to a tunnel between the first base station and an EPC and not being mapped to the EPC itself.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185.  The examiner can normally be reached on Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHOA HUYNH/Primary Examiner, Art Unit 2462